Citation Nr: 0832143	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-23 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

In July 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In September 2008, the veteran submitted additional evidence.  
This evidence was submitted within 90 days after 
certification of the veteran's claims to the Board without a 
waiver of the right to have this additional evidence referred 
to the agency of original jurisdiction (AOJ) for initial 
review.  See 38 C.F.R. § 20.1304 (2007).  Because the 
additional medical records are duplicates of evidence already 
associated with the claims folder, a waiver of RO 
jurisdiction is not required.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Tinnitus was not present in service and did not develop 
as a result of an established event, injury, or disease 
during active service.

3.  The veteran's hypertension is controlled by medication 
and has been manifested primarily by diastolic pressure that 
is predominantly less than 100 and systolic pressure that is 
predominantly less than 160; diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more is not shown.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for a 10 percent rating for hypertension 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2005, June 2006 and May 2008.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  Thereafter, the 
claim was reviewed and supplemental statements of the case 
were issued in July 2007 and May 2008.

Regarding the issue of service connection for tinnitus, the 
Board is of the opinion that a VA examination is not 
required, though requested by the veteran's representative.  
See 38 C.F.R. § 3.159(c)(4)(i).  Here, there is no evidence 
beyond the veteran's own unsupported contentions that he 
incurred tinnitus while on active duty.  Service treatment 
records are negative for any signs, symptoms, or diagnoses of 
tinnitus.  Additionally, the competent medical evidence of 
record (see below) provides no indication that there could be 
a connection between his present subjective complaints of 
tinnitus and his active service.  Further, during his Board 
testimony the veteran said that tinnitus began in the late 
1960s or early 1970s while according to a December 2002 
private medical record, the veteran said that his tinnitus 
developed in the autumn of 2002.  The Board finds that there 
is sufficient competent medical evidence of record to make a 
decision without further review by a VA examiner.

The Board finds the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.


Service Connection - Tinnitus

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Service treatment records are silent as to any complaints of 
or treatment for tinnitus.  The veteran's June 1966 discharge 
examination failed to note any ear or hearing abnormalities.

A January 1971 employment physical noted that the veteran's 
ears were OK.  Complaints of tinnitus are not found on the 
report of examination.

The initial diagnosis of tinnitus was in December 2002 by a 
Dr. R.D.R.  The veteran told the doctor that tinnitus had 
been going on for the previous six weeks and did not stop 
after he was prescribed two medications.  It was louder in 
the left ear than the right.  When it initially started it 
was loud, but then faded for awhile.  At the time of the 
office visit, the tinnitus bothered the veteran at nighttime.  
He did not notice any acute changes in his hearing.  On 
examination, the veteran's ears had normal tympanic membranes 
and normal canals bilaterally.  An audiogram showed excellent 
hearing up to 3000 Hz, then a specific sharp notch at 4000 
Hz, with recovery into normal range again.  Dr. R.D.R., who 
noted the veteran was a truck driver and had previous 
industrial audiograms, speculated that the veteran's tinnitus 
could be due to noise-induced hearing loss.

A January 2004 private medical record indicated the veteran's 
complaint of chronic ringing in his ears.

In a signed written statement dated in July 2006, the veteran 
related that while in service his battle station on a 
destroyer was on the bridge of a ship where he was exposed to 
heavy gunfire noise without any kind of ear protection during 
many support missions off the coast of Vietnam.

During his July 2008 Board hearing, the veteran described his 
tinnitus as a continuous buzzing and ringing in his ears with 
occasional clicking noises.  He testified that he saw Dr. 
R.D.R. in December 2002 because in September or October of 
that year the ringing had really increased for no apparent 
reason.  The veteran said that the doctor probably conceded 
tinnitus was caused by the veteran's occupational noise 
exposure and that the doctor did not say yes or no when the 
veteran suggested exposure to naval gunfire as the cause.  He 
also testified that his tinnitus began in the late 1960s or 
early 1970s and that it gradually got a little bit worse, 
then severe in 2002.  He said that after service he worked in 
a mill, then with the U.S. Forest Service, and then as a 
truck driver and in heavy construction.  (Transcript, at pp. 
4-6).  

Based upon the evidence of record, the Board finds the 
veteran's tinnitus was not incurred as a result of an injury 
or disease during active service.  While the evidence shows 
that the veteran currently has tinnitus, there is no 
competent medical evidence which provides a nexus between the 
veteran's current tinnitus and any established event, injury, 
or disease from active service.  In his December 2002 private 
medical record, Dr. R.D.R. speculated that the veteran's 
tinnitus might be due to hearing loss, but he did not find 
that any tinnitus was definitely due to noise-induced hearing 
loss.  The veteran testified that Dr. R.D.R. did not indicate 
agreement with his suggestion that tinnitus was due to the 
veteran's exposure to naval gunfire in service.  

The veteran also testified that his tinnitus began after 
service during the late 1960s or early 1970s, but there is no 
medical evidence in the claims file of a chronic disease 
lasting decades.  After a review of the medical evidence in 
the claims file it does not appear that tinnitus was 
manifested during service or at separation.  In this regard, 
the Board notes that there are no service records showing any 
subjective complaints or treatment for tinnitus in service; 
nor were there complaints or treatment in the period 
immediately following separation from service. 

Moreover, the veteran separated from service in 1966 and the 
first possible manifestations of tinnitus are not noted in 
the record until 2002, or 36 years after discharge from 
service.  The Board notes that the passage of so many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v.Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  There is no medical 
evidence connecting the veteran's subjective complaints of 
tinnitus to his active service and the veteran has not 
provided any competent medical evidence which establishes 
that his tinnitus was incurred in, or is etiologically 
related to, military service. Thus, the Board is constrained 
to find the preponderance of the evidence is against this 
claim.  38 C.F.R. §§ 3.303, 3.307, 3.309(a). 

Increased Rating - Hypertension

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent 
rating is warranted for diastolic pressure predominately 100 
or more or systolic pressure predominantly 160 or more or; 
minimum evaluation for a history of diastolic blood pressure 
predominately 100 or more who requires continuous medication 
for control.  A 20 percent disability evaluation requires 
diastolic readings of predominantly 110 or more, or systolic 
readings of 200 or more.  A 40 percent disability evaluation 
requires diastolic readings of predominantly 120 or more.  A 
60 percent disability evaluation requires diastolic readings 
of predominantly of 130 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007)

In this case, in statements and personal hearing testimony 
the veteran asserted that his hypertension was more severely 
disabling than indicated by the present rating.  He contends, 
in essence, that the disorder requires continuous medication 
and warrants a compensable rating.

Private medical records showed blood pressure readings in 
January 2000 of 172/100, in April 2000 of 166/108, in 
December 2000 of 162/100, in February 2003 of 148/102, in 
February 2004 of 158/98, in November 2004 of 144/100, and in 
January 2005 of 152/96.  

The veteran filed his claim for an increase in February 2005.  

The veteran underwent a VA examination in March 2005.  Blood 
pressure readings were 134/78, 136/74, and 138/78.  According 
to the report of examination, he was then using Felodipine 
and an ACE inhibitor with fair control of his blood pressure.

An August 2005 private medical record showed a blood pressure 
reading of 193/84.
A May 2006 VA outpatient medical record noted that the 
veteran's hypertension was stable with medications.

The veteran underwent a VA examination in July 2006.  Blood 
pressure readings were 132/82, 134/84, and 130/82.  It was 
noted that the veteran's blood pressure was controlled by 
Lisinopril and Lasix.

The veteran underwent another VA examination in April 2008.  
All three blood pressure readings were 138/72.  The examiner 
noted that the veteran took the following to control his 
blood pressure:  Carvedilol, Furoseamide, Cardizem, and 
Enalapril.

During his Board hearing in July 2008, the veteran testified 
that he took medications for his hypertension since the early 
1980s, and that his blood pressure would be astronomical 
without the medicine.  He testified that his cardiologist 
told him in July 2005 that if he quit taking his blood 
pressure medication he would die.  (Transcript, at pp. 3, 6). 

Based on a review of the above evidence, and resolving any 
doubt in the veteran's favor, the Board concludes that the 
veteran's hypertension more nearly approximates a 10 percent 
rating and no more.  The veteran's hypertension is well 
controlled by medication.  Diastolic blood pressure readings 
have been consistently below 110.  Systolic blood pressure 
readings have been consistently below 200.  The veteran has 
not been found to have a systolic pressure of 200 or more on 
any VA examination or outpatient treatment record.  
Therefore, a higher 20 percent rating is not warranted.  In 
making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and belief that his 
hypertension is more severe than reflected in the current 
rating.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a 10 percent rating, but no higher, for 
hypertension is granted, subject to the laws and regulations 
governing payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


